1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     MATTHEW HOUSTON,                                Case No. 2:19-cv-01371-JAD-DJA

10                                    Plaintiff,                        ORDER
             v.
11
      JERRY HOWELL, et al.,
12
                                  Defendants.
13

14           Plaintiff, who formerly was in the custody of the Nevada Department of Corrections

15   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-

16   1). Plaintiff subsequently filed a motion to add defendants. (ECF No. 5).

17          I.     Leave to Amend

18          It appears to the Court that Plaintiff seeks to amend his original complaint by adding

19   new defendants and allegations against them to claims Plaintiff included in the original

20   complaint. (ECF No. 5). However, the motion does not include a complete complaint.

21   Plaintiff’s motion to add defendants (ECF No. 5) therefore is denied. The Court declines

22   to screen Plaintiff’s complaint at this time and grants Plaintiff leave to file a complete First

23   Amended Complaint.

24          The Court notes that, if Plaintiff chooses to file a complete amended complaint,

25   Plaintiff shall file that amended complaint within thirty (30) days from the date of entry of

26   this order. If Plaintiff chooses not to file a complete amended complaint, the Court will

27   screen Plaintiff’s original complaint (ECF No. 1-1) only.

28
1           If Plaintiff chooses to file a complete amended complaint, he is advised that an

2    amended complaint supersedes (replaces) the original complaint and, thus, the amended

3    complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard Feiner &

4    Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party was

5    named in the original complaint is irrelevant; an amended pleading supersedes the

6    original”). Moreover, Plaintiff should file the amended complaint on this Court’s approved

7    prisoner civil rights form and it must be entitled “First Amended Complaint.” Plaintiff is

8    advised to follow the instructions on the form; for each count and each defendant, Plaintiff

9    must allege facts sufficient to show how the particular defendant violated a specified

10   constitutional right. Plaintiff may not amend the complaint to add unrelated claims against

11   other defendants.

12   III.   Conclusion

13          It is therefore ordered that the motion to add defendants (ECF No. 5) is denied.

14          It is further ordered that, if Plaintiff chooses to file an amended complaint, as

15   outlined in this order, Plaintiff shall file the complete amended complaint within thirty (30)

16   days from the date of entry of this order.

17          It is further ordered that the Clerk of the Court shall send to Plaintiff the approved

18   form for filing a § 1983 complaint, instructions for the same, a copy of his original complaint

19   (ECF No. 1-1), and a copy of his motion to add defendants (ECF No. 5). If Plaintiff chooses

20   to file an amended complaint, he should use the approved form and he shall write the

21   words “First Amended” above the words “Civil Rights Complaint” in the caption.

22          It is further ordered that, if Plaintiff does not file an amended complaint within thirty

23   (30) days, the Court will screen Plaintiff’s original complaint (ECF No. 1-1) only.

24          DATED THIS 21st day of January, 2020.

25

26                                                      UNITED STATES MAGISTRATE JUDGE

27

28

                                                    2
